CCA 0274. On consideration of the petition for grant of review of the decision of the United States Coast Guard Court of Criminal Appeals, we note that the convening authority approved the sentence, which included a dishonorable discharge, and then stated the adjudged sentence is approved and will be executed. Under Article 71(c)(1), UCMJ, a punitive discharge cannot be ordered executed until, after the completion of direct appellate review, there is a final judgment as to the legality of the proceedings. Thus, to the extent that the convening authority’s action purported to execute the dishonorable discharge, it was a nullity. To avoid any error in this regard, we again suggest that the model Forms for Action in Manual for Courts-Martial, United States app. 16 at A16-1 - A16-6 (2008) ed.) be revised. See United States v. Politte, 63 M.J. 24, 26 n.11 (C.A.A.F. 2006). Accordingly, it is ordered that said petition is hereby granted, and that subject to the above, the decision of the United States Coast Guard Court *192of Criminal Appeals is affirmed. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]